Case: 1:21-cv-01723-JRA Doc #: 1-1 Filed: 09/03/21 1 of 11. PageID #: 7




                                                           EXHIBIT A
               Case: 1:21-cv-01723-JRA
SUMMONS IN.A CIVILACTION               Doc #: 1-1
                             COURT OF COMMON      Filed:
                                               PLEAS,    09/03/21 COUNTY
                                                      CUYAHOGA    2 of 11. JUSTICE
                                                                           PageID #: 8
                                                                                   CENTER
                                                                                               CLEVELAND, OHIO 44113
                   CASE NO.                                SUMMONS NO.
                CV21951119                 D1 CM             45146597                                           Rule 4(B) Ohio

                                                                                                               Rules of Civil
                                                                                                               Procedure
                                 JERRY PETTRY                     PLAINTIFF
                                      vs                                                                      SUMMONS
                             GENERAL MOTORS LLC                   DEFENDANT



       'GENERAL MOTORS LLC                                                           You have been named defendant in a sums
        CO CORPORATION SERVICE COMPANY                                             complaint (copy attached hereto) filed in Cuyahoga
        50 WES'f'. BROAD STREET                                                    County Court of Common Pleas, Cuyahoga County
        SUITE 1330                                                                 Justice Center, Cleveland, Ohio 44113, by the
                                                                                   plaintiff named herein.
           COLUMBUS OH 43215
                                                                                     You are hereby summoned and required to
                                                                                   answer the complaint within 28 days after service
                      Said answer is required to be served on:                     of this summons upon you, exclusive of the day of
                                                                                   service.

                                                                                    Said answer is required to be served on PlaintifFs
           Plantift's Attorney                                                     Attorney (Address denoted by arrow at left.)

           EDWARD S JERSE                                                           Your answer must also be filed with the court
           1360 W. 9TH ST. SUITE 200                                               within 3 days after service of said answer on
                                                                                   plaintiffs attorney.
           CLEVELAND, OH 44113-0000
                                                                                     If you fail to do so, judgment by default will be
                                                                                   rendered against you for the relief demanded in the
                                                                                   complaint.

                    Case has been assigned to Judge:

           MICHAEL P SHAUGHNESSY
           Do not contact judge. Judge's name is given for
           attorney's reference only.

                                                                             NAILAH K. BYRD
                                                                         Clerk of the Court of Common Pleas


                     DATESENT
            Aug 10; 2021                             By.
                                                                    Deputy


               COIv1PLAINT F1LED       0   s/ 09/2021




CMSN 130
         Case: 1:21-cv-01723-JRA Doc #: 1-1 Filed: 09/03/21 3 of 11. PageID #: 9




                                    IN THE COURT OF COMMON PLEAS
                                      . CUYAHOGA COUNTY, OHIO

  ' JERRY PETTRY                                                Case No.
    3487 Varrnland Court
    Brunswick, Ohio 44212                                       Judge

                              Plaintiff

             Pll                                                COMPLAINT
                                                                WITH JURY DEMAND
    GENERAL 1VIOTORS LLC
    c/o Corporation Service Company
    50 West Broad St., Suite 1330
    Columbus, OH 43215

                              Defendant



             Plaintiff Jerry Pettry, by and through undersigned Counsel, submits the following

     Complaint for damages against Defendants General Motors LLC and alleges as follows:

                                     JURISDICTIONAL ALLEGATIONS

             1.      Plaintiff Jet•ry Pettry is a resident of the state of Ohio at the captioned address.

             2.      Defendant General Motors LLC ("GM") is a foreign limited liability company that

     is registered with the Ohio Secretary of State to do business in the state of Ohio. GM maintains a

     statutory agent at the captioned address.

             3.      For many years, GM has owned and operated a scrap metal business at its "General

     Motors Parma Metal Center," which is located at 5400 CheVrolet Boulevard in Parma, Ohio (the

    "Premises")

             4.      The incident which is the subject of this Complaint occurred on the Premises in

     Cuyahoga County on August 12, 2019.

             5.       Under Civil Rules 3(C)(3) and 3(C)(6), this Court is a proper venue for this action.

                    GM WAS IN POSSESSION & CONTROL OF THE PREMISES

             6.       At all relevant times, GM was in both possession and control of the Premises. GM's

     ppssession and control over the Premises was both physical and actual.

Electronically Filed 08/09/2021 10:02 // CV 21 951119 1 Confirmation Nbr. 2321018 1CLLMD
        Case: 1:21-cv-01723-JRA Doc #: 1-1 Filed: 09/03/21 4 of 11. PageID #: 10




             7.       At all relevant times, GM had the legal right and/or contractual authority to admit

     or exclude people from the Premises.

             8.       At all relevant times, GM was the possessor or occupier of the Premises.

                     PLAINTIFF WAS A BUSINESS INVITEE OR FREOUENTER

             9.       At all relevant times, Plaintiff Jerry Pettry was employed by non-party Stone

     Transport, LP ("Stone Transport") as a truck driver/loader.

             10.      As of August 12, 2019, GM had retained Stone Transport to .load and haul scrap

     metal away from the Premises. Stone Transport assigned Pettry to work at the "baler building" on

     the Premises.

             11.      At all relevant times, Plaintiff was lawfully on the Premises.

             12.      At all relevant times, Plaintiff was on the Premises for the economic benefit of GM.

             13.      At all relevant times, Plaintiff was a"frequenter" of the Premises as that term is

     defined by the Ohio Revised Code.

                                 GM'S OPERATIONS ON THE PREMISES

             14.      The General Motors Parma Metal Center is a metal stamping facility and assembly

     plant which'processes over 500 tons of steel per day.

             15.      As the press systems within the facility stamp the steel into automobile parts, the

     unused steel or "scrap metal" falls onto conveyor belts below the presses. Each conveyor belt

     continuously transports scrap metal to a main conveyor belt

             16.      The main conveyor belt carries the scrap metal out of the stamping facility into a

     "baler building" on the Premises. (The term "baler building" is an anachronism but is still used to

     refer to a particular part of the facility.)

             17.      Inside the baler building, Stone Transport employees, such as-Pettry, were assigned

     to guide the scrap metal into the trailers of trucks for eventual transport away from the facility.

             18.      Stone Transport kept multiple trailers at the Premises so the continuous flow of

     scrap metal could be directed into awaiting trailers and subsequently hauled away from the

     Premises by Stone Transport truck drivers.

Electronically Filed 08/09/2021 10:02 /I CV 21 951119 / ConfirAation Nbr. 2321018 / CLLMD
         Case: 1:21-cv-01723-JRA Doc #: 1-1 Filed: 09/03/21 5 of 11. PageID #: 11




             19.       Stone Transport typically kept at least two trucks with trailers at the Premises to

     accept the scrap metal being conveyed into the baler building.

             20.       During the scrap metal loading process, and as the trailer of one truck filled, Stone

     Transport workers, including Pettry, were frequently required to move the trucks and adjust the

     flow of the scrap metal to avoid having a trailer overflow and heavy scrap metal fall to the floor

     of the baler building. At all relevant times, drivers/loaders were required by the process to work

     with a high degree of urgency.

             21.       When the trailer of one truck would becoine filled,        a loader would reposition the
     flow of scrap metal into an adjacent empty trailer, move the filled truck forward, bring a second

     truck and trailer forward into the former position of the first truck, divert the flow into the trailer

     of the second truck, and then move the first truck further away from the baler building.
     .             ,
             22.       At all relevant times, GM had sole control of the independent contractor Stone

     Transport employees' workplace, including that of Pettry.

                                              GM'S DUTY OF CARE

             23.       At all relevant times, GM owed business invitees and/or frequenters, including

     Pettry, a duty of ordinary care; a duty to maintain the Premises in a reasonably safe condition and

     in light of the operations there and the urgency thereof; a duty to warn invitees like Pettry of latent

     Qr concealed dangers or hazards; and a duty to reasonably respond to complaints of unsafe

     conditions that were exclusively within GM's control, such as the condition of the floor.

             24.       On and before August 12, 2019, the floor of the baler building on the Premises was

     in poor condition.

             25.       Prior to August 12, 2019, the scrap metal loading and hauling process, including

     years of heavy trucks and semi-tractor trailers repeatedly driving inside the baler building and

     being loaded with heavy scrap metal, had caused the floor of the baler building to deteriorate or

     had contributed to that deterioration.

             26.       On and before August 12, 2019, the floor of the baler building was riddled with

     defects, depressions, cracks, potholes, deteriorating asphalt and/or concrete, abandoned railroad

Electronically Filed 08/09/2021 10:02 // CV 21 951119 / ConfirAation Nbr. 2321018 1 CLLMD
        Case: 1:21-cv-01723-JRA Doc #: 1-1 Filed: 09/03/21 6 of 11. PageID #: 12




    tr.acks, uneven surfaces, protruding metal grates, and remnant drainage ditches (collectively

    "defects.")

               27.    On and before August 12, 2019, there were trip hazards on the floor of the baler

    building.

            .28.      Prior to August 12, 2019, Stone employees, including drivers and loaders, had

    tripped and/or been injured from tripping and/or falling on defects on the floor of the baler

    building.

               29.   . Prior to August 12, 2019, GM, directly or through its employees and agents, had

    received complaints (formal or informal) related to defects in and/or the poor condition of the floor

    of the baler building.                       ~
               30.    Prior to August 12, 2019, GM employees and/or agents had inspected the floor of

    the baler building to identify defects, trip hazards, or dangerous conditions.

               31.    GM plant managers conducted a bi-annual "safety inspection" during which they

    toured the Premises, including the baler building. At least one member of the "safety committee"

    who performed this inspection was responsible for studying the condition of the floor.

               32.    On and before August 12, 2019, GM, directly or through its employees and/or

     agents, knew or should have known that the floor of the baler building was in poor condition and

     unsafe.

               33.    On and before August 12, 2.019, GM, directly or through its employees and/or

     agents, knew or should have known that the floor of the baler building contained defects that could

     cause a person to trip and fall, including the broken concrete which caused Plaintiff to trip and fall.

               34.    On and before August 12, 2019, GM, directly or through its employees and/or

     agents, knew or should have known that the scrap metal loading and hauling process would require

     Stone Transport employees, including Plaintiff, to traverse the floor of the baler building.

               35.    On and before August 12, 2019, GM, directly or through its employees and/or

     agents, wanted and expected drivers/loaders, including Plaintiff, to work with a high degree of



Electronically Filed 08/09/2021 10:02 // CV 21 951119 / ConfirAation Nbr. 2321018 / CLLMD
        Case: 1:21-cv-01723-JRA Doc #: 1-1 Filed: 09/03/21 7 of 11. PageID #: 13




     urgency in the scrap metal loading and hauling process and to avoid having scrap metal overflow

     the trailers and fall on the baler building floor.

             36.      On and before August 12, 2019, GM, directly or through its employees and/or

     agents, knew or should have known that drivers/loaders, including Plaintiff, were required by the

     scrap metal loading and hauling process to work with a high degree of urgency and to avoid having

     scrap metal overflow the trailers and fall on the baler building floor.

             37.      On and before August 12, 2019, GM, directly or through its employees and/or

     agents, knew or should have known that the presence of large trucks and/or the scrap loading and

     hauling process could obstruct, obscure, conceal, divert attention from, or otherwise render one or

     more of the defects not reasonably observable to drivers/loaders, includiiig Plaintiff, working in

     the baler building.

             38.      On and before August 12, 2019, GM, directly or through its employees and/or

     agents, knew or should have known that the scrap metal loading and hauling process created

     attendant circumstances, including but not limited to the urgency of that process, visual

     obstructions and/or distractions, and the deteriorated condition of the floor, which could divert the

     attention of drivers/loaders, including Plaintiff, away from observing or recognizing one or more

     of the defects in the baler building floor.

             39.      At all times relevant, it was reasonably foreseeable to GM, either directly or through

     its employees and/or agents, that its failure to repair, replace, and/or remove the defects, in the floor

     of the baler building could cause one or more of the Stone Transport drivers or loaders to trip and

     sustain serious injuries. These defects included the broken concrete or defect which ultimately

     caused Plaintiff to trip, fall, and sustain injuries.

             40.      GM, directly or through one or more of its employees and/or agents, knew or should

     have known that the deteriorated floor in the baler building was not in a reasonably safe condition

     and it was foreseeable to GM that the deteriorated floor would cause injury to Plaintiff.




Electronically Filed 08/09/2021 10:02 // CV 21 951119 / ConfirAation Nbr. 2321018 / CLLMD
        Case: 1:21-cv-01723-JRA Doc #: 1-1 Filed: 09/03/21 8 of 11. PageID #: 14




             41.      GM, directly or through one or more of its employees and/or agents, knew or should

    have known that the deteriorated floor in the baler building was not in compliance with industry

    standards, state or local building codes, and/or OSHA regulations..

             42.      GM, directly or through one otr more of its employees and/or agents, knew or should

    have known that the deteriorated floor in the baler building was a known safety hazard and not in

    compliance with OSHA regulations.

             43.      GM, directly or through one or more of its employees and/or agents, failed to

    comply with OSHA standards, specifically those standards related to the maintenance and repair

    of walking-working surfaces, including but not limited to, regulations 1910.22(a) and (d)(1) —

    (d)(3) surface conditions and their inspection, maintenance; and repair.

                                                  THE INCIDENT

             44.      On or about August 12, 2019, Plaintiff was working in the baler building on the

     Premises.

             45.      Plaintiff was loading trucks with scrap, driving them out of the baler building, and

     bringing a fresh track 'into the building to continue the loading process.

             46.      At about 8:45 a.m. on the day of the incident, Plaintiff moved a loaded truck

     forward to the door of the baler building and then moved a second truck forward and into position

     to receive scrap metal.

             47.      As Plaintiff was walking back to the first truck that he had moved forward, Plaintiff

     stepped on broken concrete, turned his ankle, tripped, and fell hard to the ground

             48.      Plaintiff fell on his right shoulder, scraped his elbow, and believes he also hit his

     right hip in the fall. He immediately felt that something was wrong with his right shoulder. He

     also felt pain in his ankle and right hip.

             49.      After the fall, Plaintiff, who is right-handed, tried to crank the "dolly leg" on a truck

     and knew instantly that something was not right with his shoulder.

             50.      At all relevant times, GM, directly or through its employees and/or agents, retained

     control over the area in which Plaintiff tripped and fell.

Electronically Filed 08/09/2021 10:02 // CV 21 951119 / ConfirAation Nbr. 2321018 / CLLMD
        Case: 1:21-cv-01723-JRA Doc #: 1-1 Filed: 09/03/21 9 of 11. PageID #: 15




             51.      At all relevant times, the floor of the baler building, including the area of broken

    concrete on which Plaintiff tripped and fell, was a critical variable in Plaintiff's work.

             52.      By, at all times relevant, retaining control over the floor of the baler building,

    including the area of broken concrete on which Plaintiff tripped and fell, GM, directly or through

     its employees and/or agents, controlled a critical variable in plaintiff's work.

             53.      At all relevant times, GM, directly or through its employees or agents, retained

    control over the maintenance and repair of the floor in the baler building.

             54.      At all relevant times, GM failed to abate the hazard created by the broken concrete

    or defect.

             55.      At all relevant times, GM failed to reasonably repair or replace the broken concrete

     or defect.

             56.      At all relevant times, Plaintiff was paying reasonable attention.

             57.      Plaintiff was not negligent.

             58.      Plaintiff did not cause or contribute to causing the August 12, 2019 incident in

    which he tripped, fell, and sustained injury at the Premises.

             59.      No third party, other than GM or one or more of GM's employees or agents, was

     negligent relative to the incident in which Plaintiff was injured.

             60.      No third party, other than GM or one or more of GM's employees or agents, caused

     or contributed to the incident in which Plaintiff was injured on the Premises.

                                                CAUSE OF ACTION
                                                                                   /
                                                    NEGLIGENCE

              61.     Plaintiff realleges, and incorporates by reference, each and every allegation in each

     and every paragraph of this Complaint as if fully rewritten herein.

              62.     GM owed a duty to all business invitees and/or frequenters, including Plaintiff, to

     take all reasonable steps necessary to render the work area in the baler building on the Premises

     safe.



Electronically Filed 08/09/2021 10:02 // CV 21 951119 / Confirr7iation Nbr. 2321018 / CLLMD
       Case: 1:21-cv-01723-JRA Doc #: 1-1 Filed: 09/03/21 10 of 11. PageID #: 16




             63.      GM owed a duty to all business invitees and/or frequenters, including Plaintiff, to

     keep the Premises in a reasonably safe condition.

             64.      GM, directly or through its employees and/or agents, knew or should have known

     that its failure to repair, remove, and/or replace the defects in the baler building floor, including

     the broken concrete which ultimately caused Plaintiff to trip and fall, could cause serious injury to

     the drivers/loaders, including Plaintiff, while engaged in the scrap metal loading and removal

     process or working in the baler building.

             65.      GM owed a duty to business invitees and/or frequenters, including Plaintiff, to warn

     them of latent defects or hazards.

             66.      GM, directly or through its employees and/or agents, failed to take all reasonable

     steps to render the work area in the baler buil,ding on the Premises safe.

             67.      GM, directly or through its employees and/or agents, failed to keep the Premises in

     a reasonably safe condition.

             68.      GM, directly or through its employees and/or agents, failed to take all reasonable

    steps to repair and/or replace defects in the baler building floor, including the broken concrete or

     defect which ultimately caused Plaintiff to trip and fall.

             69.      In breaching one or more of the duties it owed. Plaintiff, GM was negligent.

             70.      In breaching one or more of the duties they owed Plaintiff, one or more of GM's

     employees and/or agents was negligent.

             71.      As a direct and proximate result of GM's negligence, and/or the negligence of one

     or more of its employees and/or agents, Plaintiff sustained injuries of a personal, pecuniary, and

     permanent nature, including but not limited to serious bodily injuries, scarring, disfigurement, pain

     and suffering, mental anguish, medical expenses now and into the future, personal property losses

     and expenses, lost wages, loss of.earning capacity, loss of enjoyment of life, and other damages to

     be proven at the trial of this matter.

             72.      With reasonable certainty, Plaintiff will require future medical treatment and will

     incur additional economic damages, including future medical bills, for his physical injuries and/or

Electronically Filed 08/09/2021 10:02 // CV 21 951119 / ConfirAation Nbr. 2321018 / CLLMD
       Case: 1:21-cv-01723-JRA Doc #: 1-1 Filed: 09/03/21 11 of 11. PageID #: 17




    emotional distress directly and proximately caused by GM's negligence and/or the negligence of

    G1VI'a employees and/or agents.

             73.      GM is vicariously liable for its employees' and/or agents' negligence which directly

    and proximately caused injury to Plaintiff.

                                             PRAYER FOR RELIEF

             Wherefore, Plaintiff Jerry Pettry prays for judgment against Defendant General Motors

    LLC in an amount in excess of $25,000 on his claims for compensatory damages. Plaintiff           also

    seeks costs, pre- and post judgment interest, attorney fees, and such other legal and equitable relief

    as is deemed appropriate from Defendant.
                                                  JURY DEMAND

             Plaintiff requests a trial by jury on all counts.

                                                        Respectfully submitted,

                                                        s/ Drew Le
                                                        Drew Legando (0084209)
                                                        Edward S. Jerse (0013155)
                                                        MERRIMAN LEGANDO WILLIAMS & KLANG, LLC
                                                        1360 West 9th Street, Suite 200
                                                        Cleveland, Ohio 44113
                                                        T. (216) 522-9000
                                                        F. (216) 522-9007
                                                        E. drewna,merrimanle gal.com
                                                                  a,merrimanle g1.~
                                                           edjerse(~            a

                                                        Counsel for Plaintiff


                                       INSTRUCTIONS FOR SERVICE

     TO THE CLERK: PLEASE SERVE THE DEFENDANT VIA CERTIFIED MAIL AT THE
     ADDRESS SET FORTH IN THE CAPTION.




Electronically Filed 08/09/2021 10:02 // CV 21 951119 / ConfirMation Nbr. 2321018 / CLLMD
